Citation Nr: 1308759	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression. 


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois dated in July 2007.  

The Veteran presented testimony, unaccompanied by his accredited service representative, at a videoconference hearing before the undersigned Veterans Law Judge in December 2012.  Despite the absence of his representative, the Veteran elected to proceed with the hearing.  

The  issues of increased ratings for the Veteran's service-connected disabilities other than PTSD have been raised by the record, but it is unclear whether they have been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board is specifically referring to the Veteran's April 2010 written statement that, "I am requesting an increase for my service connected disabilities because my conditions have worsened."  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any action deemed appropriate.  


REMAND

The Veteran has not been afforded a VA examination to determine the current degree of severity of his service-connected PTSD with depression since September 2009.  The Veteran testified at his December 2012 hearing before the undersigned that his symptoms are more severe than reflected in the most recent examination report.  He stated that he is socially impaired, and emphasized that he has become estranged from his entire family due to his PTSD symptoms.  He stated that he attends therapy with a female psychiatrist, but it was unclear whether this is at the VA, Vet Center or a private facility.  He identified the facility, indicating it was at the A. G. building.  The Board notes that, in a written statement dated in January 2010, he requested an updated examination to determine the severity of his PTSD.  

Therefore, further development to include affording the Veteran a current examination is in order.  Additionally, as he appears to be undergoing treatment at the local VA and Vet Center, or a private facility as noted above, updated treatment records should be requested and associated with the claims folder.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  VA should obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his PTSD with depression during the period of this claim.  The Veteran should be asked to more specifically identify any non-VA or Vet Center sources, to include treatment at the A.G. building he referenced at the Board hearing in December 2012.

2.  Then, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to his service-connected PTSD with depression and the nature, extent and etiology of any other currently present acquired psychiatric disorders.  The claims folder must be made available to and reviewed by the examiner. 

The RO or the AMC should also ensure that the examiner provides all information required for rating the Veteran's service-connected PTSD with depression.  If the examiner diagnoses other psychiatric disabilities, the examiner should be requested to distinguish, to the extent possible, the impairment from the Veteran's PTSD with depression from that related to any other psychiatric disabilities.  In addition, with respect to any diagnosed psychiatric disorders other than PTSD with depression, the examiner should indicate whether the diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis or development of a new and separate condition.  If it represents a new and separate condition, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by service-connected disability. 

The rationale for all opinions expressed must also be provided.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



